Claimant injured her foot. The injury lighted up a dormant diabetic condition which caused gangrene, necessitating the amputation of her right leg. The same infection caused total blindness. The Board was justified in excusing the delay in giving notice of injury and notice of claim. Award modified by directing that payments continue during disability rather than “ for the remainder of her life.” Award as so modified is unanimously affirmed, with costs to the State Industrial Board. Present •—• Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.